Citation Nr: 9911270	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals on 
appeal from an August 1997 rating determination of the Waco 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO denied service connection for a gastrointestinal 
disorder in January 1996 on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran was notified of this decision that same month and did 
not appeal.  Thus, the decision became final.  

2.  Evidence added to the record regarding a gastrointestinal 
disorder since January 1996 does bear directly or 
substantially upon the issue at hand, is not duplicative or 
cumulative, and must be considered to fairly decide the 
claim. 

3.  There is competent evidence of a current gastrointestinal 
disorder and of a nexus between that disorder and service.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1996 rating 
determination, wherein the RO denied service connection for a 
gastrointestinal disorder on a new and material basis, is new 
and material, and the claim for service connection is 
reopened.  38 U.S.C. §§ 5108, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998).

2.  The claim of service connection for a gastrointestinal 
disorder is well grounded.  38 C.F.R. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is peptic ulcer 
disease, service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection for a gastrointestinal disorder.  
If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, No. 97-1534 (Feb. 17, 1999).  First, it must 
be determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of 
the [new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issue at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  
A third requirement for reopening imposed by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), that the evidence create 
a reasonable possibility of changing the outcome, has been 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990).  The Court has defined material evidence as that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).  

Second, if the claim is reopened, VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, and presuming its credibility, the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  Elkins v. West; Winters v. West, No. 97-2180 (Feb. 
17, 1999)

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West.

A review of the record demonstrates that the RO denied 
service connection for psychophysiological gastrointestinal 
reaction in January 1995.  

Evidence available to the RO at the time of its previous 
denial included the veteran's service medical records; his 
December 1954 application for compensation and pension, 
wherein he listed various times that he had been treated for 
a stomach disorder inservice and the physicians who had 
treated him for a stomach condition after service; and a VA 
discharge summary for a period of hospitalization from 
October 29, 1954, to November 30, 1954.  

The basis for the RO denial was that the induction 
examination showed no significant abnormalities and that 
there was no record of treatment for stomach trouble during 
service.  The RO further noted that the veteran's discharge 
examination was normal for all disabilities.  The RO also 
observed that the October 1954 hospital report revealed that 
the veteran had been treated for various complaints, among 
others of a stomach condition.  The RO noted that physical 
examination, together with x-ray report, showed that the 
veteran's gastrointestinal tract was normal.  The RO also 
observed that the veteran was found to have a 
psychophysiological gastrointestinal reaction. The RO found 
that this was not incurred in or aggravated by service.  The 
veteran was notified of the denial in February 1955 and did 
not appeal.  Thus, the decision became final.  

In October 1994, the veteran again requested service 
connection for a stomach disorder.  In his April 1994 
application for compensation, the veteran listed the names of 
various physicians who had treated him for stomach disorders 
since his separation from service.  In support of his claim, 
the veteran also submitted statements from eleven individuals 
who claimed to have known the veteran for numerous years and 
who noted that the veteran's stomach problems developed 
following his period of service.  

In its January 1996 rating determination, the RO observed 
that in the prior rating determination, it was noted that 
service connection for a stomach disorder had been previously 
denied in January 1955 on the basis that the veteran's 
service medical records contained no evidence of any 
complaints, treatment, or diagnosis during military service 
of any stomach condition or disorder.  The RO also indicated 
that there was no evidence of any diagnosed stomach disorder 
within one year of release from active military service.  The 
RO noted that although new, the lay evidence submitted on the 
veteran's behalf was not considered material as it failed to 
show any specific diagnosed stomach disorder was incurred 
during military service or within the presumptive period and 
that the lay statements were not supported by competent 
medical evidence.  As previously indicated, the veteran was 
notified of this decision later that month and did not 
appeal.  Thus, the decision became final.  

In January 1997, the veteran requested that his claim for a 
stomach condition be reopened.  In support of his claim, the 
veteran submitted a statement from W. C., which indicated 
that he had served with the veteran in the Army and that the 
veteran suffered from severe stomachaches and was often on 
sick call.  An additional statement was also received from E. 
W., which indicated that he had served with the veteran and 
that he recalled the veteran being on sick call for stomach 
disorders.  

At a February 1998 hearing, the veteran testified that he had 
not had any problems with his stomach prior to his entry into 
service.  He noted that he first started having problems with 
his stomach in February or March 1944.  The veteran indicated 
that he experienced symptoms of bloating and stomach burning 
at that time.  He also reported having been seen at a field 
dispensary in England in 1944.  He noted that the condition 
would recur approximately once a month.  The veteran reported 
that he was never hospitalized while inservice.  He noted 
that he received treatment in March 1946 following his 
release from service.  The veteran reported receiving 
treatment from Dr. T., Dr. Fa., and Dr. Fu. following 
service.  He noted that Dr. Fu had made a diagnosis of 
gastritis.  He also reported that he had been diagnosed as 
having peptic ulcer disease.  

In a July 1998 letter, the veteran's private physician, L. 
W., M.D., indicated that it was certainly possible that many 
of the veteran's life-long gastrointestinal problems and 
peptic ulcer disease had been secondary to Helicobacter 
pylori (HP) infection.  He indicated that since HP had only 
been understood well in the past decade, it would have been 
impossible for the veteran's physicians to have known about 
it.  

At a February 1999 hearing before the undersigned Board 
Member, the veteran testified that he had had no problems 
with his stomach prior to entering service.  He again 
reported incidents of stomach disability inservice.  He also 
testified that he had sought treatment for his stomach 
symptoms approximately ten times in the three years following 
his release from service but that these records were not 
available.  

In a March 1999 letter, Dr. L.W. wrote that he was convinced 
that the chronic abdominal pain and problems the veteran had 
been suffering from for many years were caused by chronic 
peptic ulcer disease, secondary to HP.  He noted that the 
veteran had had symptoms of peptic ulcer disease dating back 
to his years in the service and that as HP infection had only 
been understood as a cause for peptic ulcer disease within 
the past decade, it would have been impossible for his 
physicians to have made this diagnosis back then.

Dr. L.W. further wrote that since this infection had been 
eradicated, the veteran's symptoms had completely resolved.  
Dr. L.W. noted that the veteran's peptic ulcer disease and HP 
gastritis should be connected to the veteran's time in the 
service.  

Accompanying Dr. L.W's letter was the report of a gastric 
biopsy dated in June 1998.  The postoperative diagnosis was 
gastritis and intestinal dysplasia.

The Board finds that the evidence added to the record since 
the 1996 decision directly addresses the issue on appeal 
insofar as it adds to previously reviewed evidence regarding 
ongoing stomach complaints.  Moreover, Dr. W., in his March 
1999 opinion, specifically wrote that he was convinced that 
the chronic abdominal pain and problems that the veteran had 
been suffering from were caused by chronic peptic ulcer 
disease secondary to HP infection and that the veteran's HP 
gastritis should be connected to his time in service.  

The new evidence includes the first competent evidence of a 
link between a current gastrointestinal disability and 
service.  This evidence bears directly and substantially upon 
the issue at hand, and being neither duplicative nor 
cumulative, it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The issue at hand is whether the veteran's 
stomach disorder is a manifestation of a disability linked to 
an injury or disease incurred during active service.  The 
evidence suggests that the veteran's current stomach disorder 
may have had its onset during his period of active service.  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claim for service connection for a 
gastrointestinal disorder.  38 C.F.R. § 3.156.


Well Grounded Claim

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim for service connection 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the instant case there is competent evidence of an 
inservice gastrointestinal disability, in the form of the 
veteran's testimony.  Dr. L.W.'s statements and accompanying 
diagnoses, provide competent evidence of a current disability 
and of  a nexus between that disability and service.

Accordingly, the Board finds that the veteran's claim is well 
grounded.  The Board also finds that additional development 
is necessary in order to afford the veteran due process and 
comply with the duty to assist.  This development is 
addressed in the remand portion of the decision.

ORDER

Having submitted new and material evidence, the claim for 
service connection for a gastrointestinal disorder is 
reopened.  


REMAND

The court has held that it may be prejudicial for the Board 
to reopen a claim on the basis of new and material evidence 
and then decide that claim on the merits, prior to 
consideration of the claim on the merits by the RO.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has 
not had an opportunity to consider the veteran's reopened 
claim on the merits.

The veteran has not yet been afforded a VA examination.  Such 
an examination is necessary in this case to determine the 
nature of the veteran's current gastrointestinal disability 
and its relationship to service.

1.  The RO should send the veteran Form 
NA 13055 (Request for Information Needed 
to Reconstruct Medical Data).  If 
additional pertinent information is 
obtained, the RO should make another 
attempt to secure the additional service 
medical records or alternative records 
through official channels, including an 
additional search of the Surgeon 
General's Office (SGO) extracts.

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any gastrointestinal 
disorders since service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims folder 
legible copies of those treatment records 
that have not already been secured.  
Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
records of treatment, as well as copies 
of all treatment records from Drs. Louise 
Wilson, Dowd, and Shaw-Fontenot, and from 
the United Regional Health Care System, 
Wichita Falls, Texas.

3.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and etiology of any 
gastrointestinal disorder, including 
gastritis or residuals of peptic ulcer 
disease, that is present.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The examiner should 
review the claims file, including a copy 
of this remand, prior to completion of 
the examination.  The examiner should 
render an opinion as to the etiology of 
any gastrointestinal disorder that is 
present and whether it is as least as 
likely as not that the disorder is 
related to the findings of 
gastrointestinal problems that the 
veteran may have had inservice or to any 
other inservice event.  The examiner 
should provide a complete rationale for 
each opinion rendered.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies, or 
opinions requested, appropriate 
corrective action should be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for a gastrointestinal 
disorder on a de novo basis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

